Citation Nr: 0832132	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from March 1946 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia denied service connection for a respiratory 
disorder.  


FINDING OF FACT

The veteran did not exhibit a respiratory disorder in service 
or until many years thereafter, and his diagnosed respiratory 
disability is not associated in any way with his active 
military duty.  


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, October 2003 and May 2004 letters 
notified the veteran of the criteria for his service 
connection claim.  In addition, these documents informed him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Clearly, the October 2003 and May 2004 correspondence was 
issued prior to the initial adjudication (and denial) of the 
veteran's service connection claim in July 2004.  As such, no 
timing defect occurred in the present appeal.  Pelegrini II.  
See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

The veteran has not been informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as the Board will discuss 
in the following decision, the criteria for the veteran's 
service connection claim have not been met.  Thus, no rating 
or effective date will be assigned, and there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

Based on information provided by the veteran, the RO, in 
November 2006, contacted a private physician and asked him to 
furnish copies of records of pulmonary treatment that he had 
purportedly rendered to the veteran since 1954.  This doctor 
failed to respond to the RO's request.  In April 2008, the RO 
informed the veteran that this physician had not provided the 
requested evidence and that he (the veteran) was, therefore, 
being given the opportunity to submit copies of any such 
medical records that he may have had.  The veteran, however, 
also failed to respond to the RO's request.  In light of 
these attempts to obtain this relevant information and/or 
evidence, the Board finds that a remand to accord the veteran 
another opportunity to submit the necessary data and/or 
evidence is not necessary.  See Wood v. Derwinski, 1 Vet. 
App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(in which the Court held that VA's duty to assist is not a 
one-way street and that, if a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  

Further, the veteran has not been accorded a VA examination 
pertinent to his respiratory claim.  As the Board will 
discuss in the following decision, however, the claims folder 
contains no competent evidence of a diagnosis of a 
respiratory disorder until many years after the veteran's 
separation from active military duty or of an association 
between the currently diagnosed respiratory disability and 
his service.  Consequently, the Board concludes that a remand 
to accord the veteran a VA examination pertinent to his 
service connection claim is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 
16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
bronchiectasis, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  

Throughout the appeal, the veteran has contended that service 
connection for his currently diagnosed respiratory disorder 
is warranted because he has been treated for this disability 
since service.  In particular, he asserts that he was treated 
for bronchopneumonia during his active military duty.  In 
support of these contentions, he submitted a letter in which 
his wife stated that she "remember[ed] receiving in the mail 
a letter from him in the spring of 1946, while he was 
stationed at Fort Lewis, Washington, [in which he noted] that 
he had bronchopneumonia."  The veteran's wife also asserted 
that, since service, the veteran "has had a lot of 
bronchi[al] . . . problems."  

While service treatment records indicate that the veteran was 
hospitalized in April 1946 with an admitting diagnosis of an 
upper respiratory infection characterized as pneumonia of the 
left lower lobe, a physical examination conducted after 
admission demonstrated the presence of bilateral suppurative 
follicular acute tonsillitis.  Further, the January 1947 
separation examination reflected normal lungs, and chest 
X-rays taken at that time showed no significant 
abnormalities.  

A post-service private medical record dated in August 1947 
reflected continued treatment for chronic tonsillitis.  The 
first diagnosis of a respiratory disorder is dated in January 
1964, when the veteran was diagnosed with chronic bronchitis.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, a respiratory disability variously defined 
as chronic obstructive lung disease  (COPD), COPD with 
minimal emphysema, and mild bronchitis.  In October 2002, the 
veteran was instructed by his treating physician to get a 
pneumonia vaccine every seven years.  

The Board has considered the veteran's, and his wife's, 
assertions regarding the continuity of his respiratory 
symptoms since his active military duty.  Indeed, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The lay statements regarding the continuity of the veteran's 
respiratory symptoms since active military duty, however, are 
inconsistent with the other evidence of record.  While the 
veteran asserted that he was treated for bronchopneumonia 
during active military duty, service treatment records 
reflect only a suspicion of pneumonia of the left lower lobe 
in April 1946-but not a confirmed diagnosis of this 
disability.  In fact, upon physical examination, a diagnosis 
of bilateral suppurative follicular acute tonsillitis was 
made.  Moreover, post-service records do not reflect 
treatment for a diagnosed respiratory disorder until 17 years 
after the veteran's discharge from service.  

The Board has weighed the veteran's statements as to the 
continuity of his respiratory symptomatology against the 
absence of documented complaints or treatment for a 
respiratory disorder for 17 years after separation from 
active military duty and finds that his recollections as to 
such symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, the Board finds that continuity of respiratory 
symptomatology has not been established, either through 
competent evidence or through lay statements.  

As discussed herein, STRs are negative for complaints of, 
treatment for, and findings of, a respiratory disorder, and 
such a disability was not diagnosed until 17 years after the 
veteran's discharge from such service.  Significantly, the 
claims folder contains no competent evidence of an 
association between the currently diagnosed respiratory 
disorder (characterized as COPD, minimal emphysema, and mild 
bronchitis) and the veteran's active military duty.  Based on 
this evidentiary posture, the preponderance of the evidence 
is against the claim for service connection for a respiratory 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


